Worden, J.
This was an action by. the appellees, as husband and wife, against the appellant, to recover the sum of eight hundred and nine dollars .for money alleged to have belonged to the female plaintiff before her marriage, taken and retained by the defendant without right.
Issue, trial by the court, finding and judgment for the plaintiffs for the sum of six hundred and thirty-four dollars and eighty-seven cents, a motion for-,a' new .trial having been interposed by the defendant and overruled.
No question is made except that arising upon the overruling of the motion for a new trial.
The reasons filed for a new trial were the following:
“1. Excessive damages, in this, in calculating the interest annually at ten per cent, per annum..
“2. That the verdict or decision is not sustained by sufficient evidence.
“ 3. That the verdict or decision is contrary to law.”
We have examined the evidence in the cause, and can by no means say that the damages were excessive. It does not appear from anything contained in the record that the interest was calculated annually, at ten per cent, per annum, nor, indeed, except perhaps from inference, that any interest was allowed at all. We will not swell the reports by setting out the facts, as they would perhaps subserve no useful purpose as a precedent. An examination of the evidence satisfies us that it sustains the finding, and that of the latter the appellant has no legal cause to complain.
. The judgment below is affirmed, with costs and six per cent, damages.